Citation Nr: 1721661	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran and wife provided testimony before the undersigned Veterans' Law Judge at a Travel Board hearing.  A transcript of that hearing is of record. 

In April 2016, the Board remanded the issue of entitlement to an increased initial rating for diabetes mellitus.  A review of the record indicates that the development actions requested in the remand are still being completed.  Accordingly, that matter is not ripe for adjudication and will be the subject of a later decision, if necessary.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection hearing loss and tinnitus, as shown in the electronic claims file (VBMS). These appeals are listed in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes     that in this case, unlike in Manlincon, the RO has acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  An October 21, 2016 VA mental health treatment plan note indicates that the Veteran should return for follow up appointments in December 2016, February 2017, and April 2017.  It also noted that the Veteran's treatment plan would be reevaluated and renewed prior to April 21, 2017.  VA treatment records subsequent to October 28, 2016 have not been associated with the record.  Additionally, an April 8, 2013 VA treatment record indicates that the Veteran received treatment at the Vero Beach Vet Center.  Treatment records from this facility have not been obtained.  Accordingly, on remand updated VA treatment records and Vet Center treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was provided a VA PTSD examination in February 2010.  At his November 2016 hearing, the Veteran and his wife testified that the Veteran's PTSD symptoms had increased in severity since his VA examination in February 2010.  Additionally, a February 11, 2016 treatment record noted that the Veteran's symptoms had gotten worse over the last month.  In light of the above, a contemporaneous PTSD examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since October 28, 2016 and associate them with the claims file.

2.  Undertake all necessary actions to obtain the Veteran's records from the Vero Beach Vet Center, including records of therapy and group therapy sessions.  All attempts to obtain the records must be documented in the claims file.    If the records are unavailable or do not exist, the file should be annotated to reflect as such, and the Veteran and his representative should be notified.

3.  Ask the Veteran to provide the names and addresses of any medical care providers who have treated him for his PTSD.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  After the above development is completed, schedule the Veteran for a VA examination to address the extent and severity of his PTSD.  The claim file must be made available to the examiner.  All tests deemed necessary   are to be conducted.  The examiner should address all symptomatology of the Veteran's PTSD.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




